NO. 07-01-0317-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



APRIL 2, 2002



______________________________





GARY L. SMITH, APPELLANT
(footnote: -6)


V.



TANYA DIONNE BRYANT, APPELLEE





_________________________________



FROM THE 165TH DISTRICT COURT OF HARRIS COUNTY;



NO. 99-31407; HONORABLE ELIZABETH RAY, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Appellant Gary L. Smith filed a notice of appeal from the trial court’s order denying his motion to reinstate.  The clerk’s record has been filed and the court reporter has indicated that there is no reporter’s record in the underlying case.  After two motions for extensions of time in which to file a brief were granted, Smith’s brief was due to be filed by January 21, 2002.  The brief was not filed.  By letter dated March 14, 2002, this Court notified counsel of the defect and also directed her to reasonably explain the failure to file a brief together with a showing that appellee Tanya Dionne Bryant has not been significantly injured by the delay by March 25, 2002.  Counsel did not respond and the brief remains outstanding.

Accordingly, we dismiss the appeal for want of prosecution and failure to comply with an order of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



Don H. Reavis

    	    Justice





Do not publish.

FOOTNOTES
-6:Although the underlying case was filed by Great West Casualty Company and Twin Lake Trucking, Ltd., Gary L. Smith intervened and is appellant herein.